IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                  NOT FINAL UNTIL TIME EXPIRES TO
                                                  FILE MOTION FOR REHEARING AND
                                                  DISPOSITION THEREOF IF FILED

D.W., A CHILD,

       Petitioner,

 v.                                                       Case No. 5D18-456

STATE OF FLORIDA,

       Respondent.

________________________________/

Opinion filed March 9, 2018

Petition for Writ of Mandamus,
Sally Kest, Respondent Judge.

Robert Wesley, Public Defender, and
Brooke Tharpe, Assistant Public Defender,
Orlando, for Petitioner.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Allison Leigh Morris,
Assistant Attorney General, Daytona
Beach, for Respondent.


PER CURIAM.

       D.W. petitions this Court for a writ of mandamus compelling the trial court to toll

speedy trial, stay all proceedings, and appoint two experts to evaluate his competency

pursuant to Florida Rule of Juvenile Procedure 8.095 and section 985.19(1), Florida

Statutes (2016). We sua sponte treat this matter as a petition for certiorari, find the trial

court’s order departs from the essential requirements of law, and grant the petition.
      D.W.’s counsel filed a motion to determine competency on February 7, 2018. The

trial court denied the motion without elaboration. The motion satisfies the requirements

of rule 8.095(a)(1) and section 985.19, and should have been granted. Hence, we quash

the order denying the motion to determine competency. On remand, the trial court shall

stay the proceedings and order an examination in compliance with rule 8.095 and section

985.19.

      PETITION GRANTED; ORDER QUASHED.

ORFINGER, BERGER and WALLIS, JJ., concur.




                                           2